Citation Nr: 1452173	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for left eye pterygium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2012.  A transcript of that hearing is associated with the claims file and has been reviewed.  The Veteran also submitted an additional medical record at the hearing along with a waiver of RO review. 


FINDING OF FACT

For the entirety of the period on appeal, the Veteran's pterygium, left eye was not shown to cause visual impairment, disfigurement, conjunctivitis, or other compensable symptoms. 


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for the service-connected pterygium of the right eye have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.79 Diagnostic Codes 6018, 6034 (2014).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, the Veteran was notified via letter dated in April 2011 of the criteria for establishing entitlement to an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The RO also explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's available service treatment records and post-service treatment records with the claims file.  Statements from the Veteran were also considered.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in April 2011 and October 2011 pertinent to the Veteran's increased rating claim.  

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes.  The VA examination reports were comprehensive and adequately addressed the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints as well to the findings made on physical examination.  

The Board notes that the Veteran's most recent VA eye conditions DBQ examination from October 2011 is over 3 years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  During the hearing, the Veteran noted that he believed there was a loss in visual acuity since the last examination but that he was providing current VA eye clinic notes.  A review of those notes provides no suggestion of a change in his visual acuity.  Indeed, the Veteran even states that he was "not suffering from visual impairment to that degree when corrected" and that he feels compensation is justified based on the pain he experiences daily.  Put another way, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left eye disability since the most recent examination.  A remand for an additional VA examination is not required in this instance.

As noted above, the Veteran was provided an opportunity to testify before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the November 2012 hearing, the VLJ identified the issue on appeal.  Additionally, information was solicited regarding the severity and duration of his service-connected eye condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board concludes that all the records and medical evidence to make adequate determinations as to the Veteran's left eye claim have been obtained.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Criteria

A noncompensable evaluation has been assigned to the Veteran's service-connected left eye pterygium in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 6034 (2014).  Furthermore, the Board notes that the language of Diagnostic Code indicates that VA should consider all of the symptoms of the Veteran's pterygium under other applicable codes, which allows for the highest possible rating for every manifestation of his disorder.  Therefore, the Board concludes that Diagnostic Code 6034 has been appropriately assigned in this case, and there is no other Diagnostic Code which might provide the service member with a higher rating for his disorder.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The rating criteria indicates that the disability will be rated on the basis of visual impairment (Diagnostic Codes 6061-6066), disfigurement (Diagnostic Code 7800), or conjunctivitis (Diagnostic Code 6018), or other manifestations, depending on the current findings.  See 38 C.F.R. Part 4 (2014).

Analysis

The Veteran was afforded a VA eye examination in April 2011.  At this time, he reported redness and pain in his left eye.  He was using artificial tears as needed to treat his eye.  The examiner did a physical examination of the Veteran, noting no fundoscopic exam findings.  The Veteran's corrected visual acuity was 20/20 distance and 20/30 near.  

The Veteran underwent an additional VA examination in October 2011.  At this time, the Veteran noted that since service, his left eye was primarily treated with artificial tears and Naphcon A.  He had 2 surgeries in the 1970's, including a surgical removal of the pterygium.  Although there has not been regrowth of the pterygium, the Veteran stated that he has itching, tingling, and a "pulling" sensation since that time and occasional blurring of vision.  The Veteran's corrected vision in his left eye was 20/40 or better for both distance and near.  The Veteran did not exhibit anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  No astigmatism or diplopia was noted.  He had a few punctate epithelial right and left cornea erosions and nuclear sclerotic cataract on his left and right lenses.  His fundus was described as normal bilaterally and there was no visual field or acuity defect noted.  Conjunctivitis was checked off under Section IV, Eye Conditions, of the DBQ.  Under the related subsection (IV.5.b,), the examiner indicated that that the conjunctivitis in both eyes was attributed to pinguecula.  

The examiner stated that the Veteran's pinguecula was "related to chronic sun exposure and is from elastic degeneration of the conjunctiva."  The examiner also opined that the Veteran's pterygium of the left eye "continues to remain far from the visual axis and should be observed for signs of growth."  The examiner noted the Veteran's nuclear sclerotic cataracts of both eyes are age related and "not visually significant at this point in time."  Also, the Veteran was diagnosed with dry eye syndrome in both eyes and presbyopia.  The examiner indicated the presbyopia is age related and corrected with glasses.  The examiner opined that the Veteran's pterygium would not impact his ability to work.

The Veteran submitted a VA eye clinic note from November 2012.  The Veteran's corrected visual acuity was noted to be 20/20 in both eyes.  The results of a slit lamp examination note conjunctiva "tr inj."  The Board reads this to indicate that some inflammation of the conjunctiva was noted.  The examiner also indicated the Veteran's corneas were both clear and observed "active limbal vessels nasally [at] site of recurrent pterygium, mild conj scarring nasally."    

During the hearing in November 2012, the Veteran's representative indicated that the Veteran did not believe his pterygium caused any disfigurement.  He similarly acknowledged that his corrected visual impairment would not entitle him to a compensable rating.  Rather, the Veteran's argued that his left eye disability should be rated based on the constant redness and mucus secretion in the eye.  He indicated this also results in itching and burning of the eye. 

Based on the foregoing evidence, the Board finds that a compensable rating is not warranted for the Veteran's left eye pterygium.  

It is noted that the most recent VA examiner specifically indicated that the Veteran's pterygium did not cause any loss of vision.  No disfigurement was noted on any examination.  The Veteran has not argued to the contrary in either instance.  

Further, the October 2011 VA examiner noted that the Veteran's conjunctivitis was caused by pinguecula in both eyes rather that his pterygium.  The Veteran relates his conjunctivitis to his pterygium.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Where such distinction is not possible, all symptoms will be attributed to the service-connected disability.  Id.  Here, though, the VA examiner has expressly attributed the Veteran's conjunctivitis to a separate, nonservice-connected disability, pinguecula.  

Additionally, while the Veteran is competent to report his symptoms, he is not shown to have the medical expertise required for a determination in this case.  More specifically, although he is competent to report that he experiences a mucus secretion or burning and itchy eyes, there is no indication that the Veteran is competent to etiologically link his symptoms to his service-connected pterygium.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating ocular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The opinion of the October 2011 VA examiner, alternatively, was provided by a qualified medical examiner uninterested in the outcome of the Veteran's claim, and is not contradicted by any other medical or lay evidence of record.  In this case, the Board has accorded more probative value to the competent medical evidence supported by clinical results.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has also considered whether a staged rating is appropriate.  However, the Board concludes that there is no evidence of variation in the Veteran's left eye pterygium during the appeal period and staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119.  Also, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4 (2014), whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in the instant case, the Board finds no other provision upon which to assign a compensable evaluation.

Other Considerations

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left eye pterygium is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disorder is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for left eye pterygium.  Additionally, there is not shown to be evidence of marked interference with employment solely due to such disability.  There is nothing in the record which suggests that left eye pterygium markedly impacted his employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  In this regard, the Board notes that the record reflects that the Veteran has not been rendered unemployable by his left eye pterygium.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2014) is not warranted.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for left eye pterygium.  In reaching such a conclusion, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7 (2014).


ORDER

Entitlement to a compensable evaluation for left eye pterygium is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


